NOTE: This order is nonprecedential
United States Cou1't of AppeaIs
for the Federal Circuit
JULIANA E. ELAUGOS,
Claimant-Appellan,t,
V. -
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0n,dent-Appellee.
2011~701O -`_
Appea1 from the United States Court of Appea1s for
Veterans Clain1s in case no. 08-2271, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of the Secretary’s motion for a 21-
day extension of time, until December 23, 2010, to file his
brief
IT ls ORDERE1) THAT:
The motion is granted

ELAUGOS V. DVA
2
FoR THE CoURT
 1 4 mm /s/ Jan I~Iorba1y
Date
cc: Ju1iana E. E1augos
S
Christopher A. Bowen, Esq.
J an Horbaly
Clerk
F5LED
u.s. coum FAPPEALsF0R
me scm-eni clRcun
DEC 14 2010
.lAN H)RBAL¥
CLER~K
~.._ _